Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  09/30/2021 has been entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of “a translationally movable object” , “a component of the magnet field in the first dimension” and “a component of the magnet field in the second  dimension” as recited in claim 1 and the feature of “a movable structure”  as recited in claim 16  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what “a translationally movable structure” , “a component of the magnet field in the first dimension” and “a component of the magnet field in the second  dimension” are. Are they shown in any of drawings? 
In claim 7, it is unclear what “a first field dimension, “a second field dimension” and “at least two components of the magnetic field” are. Furthermore, it is unclear how they are interrelated and associated with “at least two components of a magnetic field produced by a magnet”? 
In claim 8, it is unclear what “a component of the magnet field in the first dimension” and a component of the magnetic field in the second  dimension”. The term “the first dimension”  and “the second dimension: have not been recited previously, therefore they are indefinite. 
In claim 16, it is unclear what “a movable structure” is . Is it shown in any of drawings?
In claims 17-”about” is indefinite term.
In claim 19, it is unclear what “a first field dimension”,  “a second field dimension” and “at least two components of the magnetic field”  are. Furthermore, ”the first dimension” has not been recited previously, therefore this term is indefinite.
In claim 20, “the second dimension” has not been recited previously, therefore this term is indefinite.
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4,6-13, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Anagawa et al (PG-PUB#2018/0274896 previously cited).
As to claim 1, Anagawa et al disclose an object position determination system as shown in figures 1 and 3  comprising: a translationally movable object (see paragraph# 0002); a magnet (6)  attached to the translationally movable object, the magnet being configured to produce a magnetic field; and first and second magnetic field sensors (S11,S12) co-located at a first location,  the first magnetic field sensor (S11) configured to detect a component of the magnetic field in a first direction (X direction) and  the second magnetic field sensor (S12) configured to detect a component of the magnetic field in  a second direction (Y direction) (orthogonal to the first direction (X direction); and third and fourth magnetic field sensors (S21,S22)  co-located at a second location,  the third magnetic field sensor (S21) configured to detect a component of the magnetic field in the first direction and the fourth magnetic field sensor (S22) configured to detect a component of the magnetic field in the second direction (Y direction). It is noted that in paragraph# 0002, the detected magnetic field of the magnetic field magnet (6) is in response to the rotation or linear movement of  an object, therefore the object is a translationally movable object.
As to claim 2, Anagawa et al  disclose a  system  as mentioned in  claim 1, and Anagawa et al further teach wherein the first, second, third and fourth sensors (S11,S12,S21,S22) are configured to output signals during the movement of the magnet (shown in Fig 1) 
Regarding claim3, Anagawa et al  disclose a  system  as mentioned in  claim 1, and Anagawa et al  further teach  comprising processing circuitry (60) as shown in figure 3  coupled to the first, second, third and fourth of magnetic field sensors and configured to determine differential magnetic field values for the first and second directions based on output signals from the first, second, third and fourth of magnetic field sensors (S11, S12, S21, S22).
Regarding claim 4, Anagawa et al  disclose a  system  as mentioned in  claim, and Anagawa et al further teaches wherein the first sensor (S11), the second sensor (S12), the third sensor (S21) , and the fourth sensor (S22)  are coplanar (Fig 1 showing 10 and 20 coplanar).
Regarding claim 6 , Anagawa et al  disclose a  system  as mentioned in  claim 1, and Anagawa et al further teache wherein each of the first, second, third, and fourth sensors is one of: a magnetoresistive sensor (see [0047]), a Hall-effect sensor (see [0047]), or a fluxgate sensor.
As to  claim 7, Anagawa et al  disclose  a system for determining a position of a magnet as shown in Figs 1 and  the system comprising: a first sensor (10) arranged to measure at least twocomponents of a magnetic field (X and Y) produced by a magnet (6), the first sensor being located at a first sensor position (Fig 1); a second sensor (20) arranged to measure at least two components of the magnetic field produced by the magnet (X and Y), the second sensor being located at a second sensor position different from the first sensor position (Fig 1); and a microprocessor (50) operatively connected to the first and second sensors (Fig 3) to receive
signals derived from signals outputted by the first and second sensors (S11, S12, S21, S22), wherein the microprocessor is programmed to:calculate a field angle from a first differential field in a first field dimension (at 51 see [0066]) and a second differential field in a second field dimension orthogonal to the first dimension (at 52 see [0067]), the first and second differential fields being obtained based on the signals outputted by the first and second sensors (See Fig 3), and output a position of the magnet based on the field angle calculated from the first and second differential fields (position determined by 53 see [0067)). It is noted that. the term “translational movement is a broad term  and this term is not specifically mentioned in the specification, therefore the rotation of the magnet (6 ) is considered as “translational movement”.
As to claim 8, Anagawa et al disclose  the system  as mentioned in  Claim 7, and Anagawa further teach wherein each of the first and second sensors includes:
a first sensing element arranged to sense a component of the magnetic field in the first
dimension (11 X direction, [0048]), and a second sensing element arrangedtosense a component of the magnetic field in the second dimension (12 Y Direction, [0048]), and wherein the microprocessor is programmed to perform a differential-field routine to: receive a first signal derived from an output of the first sensing element of the first sensor (S11),
the first signal indicating a value of the magnetic field in the first dimension at the first sensor position (see [0048]), receive a second signal derived from an output of the first sensing element of the second sensor (S22), the second signal indicating a value of the magnetic field in the first dimension at the second sensor position (see [0049]), receive a third signal derived from an output of the second sensing element of the first sensor (s12), the third signal indicating a value of the magnetic field in the second dimension at the first sensor position (see [0048]), and receive a fourth signal derived from an output of the second sensing element of the second sensor (s22), the fourth signal indicating a value of the magnetic field in the second dimension at the second sensor position (See [0049)).
As to claim 9, Anagawa et al  further teaches wherein the microprocessor is programmed to perform the differential-field routine to: calculate the first differential field in the first dimension by calculating a difference between the first signal and the second signal (see [0065] eq 1), calculate the second differential field in the second dimension by calculating a difference between the third signal and the fourth signal (See [0066] eq2), and calculate the field angle by calculating an arctan of the first differential field and the seconddifferential field (see [0067], eq3).
Regarding claim 10, Anagawa et al disclose  a system  as mentioned in  Claim 7, and Anagawa et al further teach wherein each of the first and second sensors includes one of: a magnetoresistive sensor (see [0047]), a Hall-effect sensor (see [0047]), or a fluxgate sensor.
Regarding claim 11, Anagawa et al disclose  a system  as mentioned in Claim 7, and Anagawa et al  further teache wherein the position of the magnet is along a predetermined travel path of the magnet (Fig 1, poles travel around central axis, see [0033]).
Regarding claim12, Anagawa et al disclose  a system  as mentioned in Claim 7, and Anagawa et al further teach wherein the first sensor and the second sensor are coplanar (Fig 1 showing 10 and 20 coplanar).
Regarding claim13, Anagawain et al disclose  a system  as mentioned in Claim 8, and Anagawa further teach wherein: the first sensing element of the first sensor and the first sensing element of the second sensor are coplanar, and the second sensing element of the first sensor and the second sensing element of the second sensor are coplanar (Fig 1 showing 10 and 20 coplanar)
Regarding claim15, Anagawa et al disclose  a system  as mentioned in Claim 8, and Anagawa et al further teach wherein the first and second sensing elements of the first sensor are located on a single first die (shown in Fig 1), and the first and second sensing elements of the second sensor are located on a single second die (shown separate in Fig 1).
Regarding claim 16, Anagawa  et al  disclose a system as mention in claim 7, and Anagawa ete al further teach wherein the magnet is attached to a movable structure (see [0002]), and the first and second sensors are at fixed positions (Fig 1).
Regarding claim 19, Anagawat et al disclose a  method for determining a position of a magnet (Fig 1 and [0008]), the method comprising: providing a sensor system (1) that includes: a first sensor (10) arranged to measure at least two components of a magnetic field (X and Y,
[0048]) produced by a magnet (6), the first sensor being located at a first sensor position (shown in Fig1), and a second sensor (20) arranged to measure at least two components of the magnetic field (X and Y [0049]) produced by the magnet, the second sensor being located at a second sensor position different from the first sensor position (Fig 1 showing different position); and
using a microprocessor (50, [(0069]) operatively connected to the first and second sensors (Fig 3,
50) to: receive signals derived from signals outputted by the first and second sensors (S11, S12, S21, S22), calculate a field angle from a first differential field (Sa) ina first field dimension and a second differential field (Sb) in a second field dimension orthogonal to the first dimension (X and Y are orthogonal as shown in Fig 2), the first and second differential fields being obtained based on the signals outputted by the first and second sensors (sensor output signals shown in Fig 3), and output a position of the magnet based on the field angle calculated from the first and second differential fields (by 53[0065-0069)). It is noted that. the term “translational movement is a broad term and  this term is not specifically mentioned in the specification, therefore the rotation of the magnet (6 ) is considered as “translational movement”.
Regarding claim 20, Anagawa  et al disclose a system as mentioned in  Claim 19, and Anagawa et al further teaches wherein the received signals include:a first signal (S11) indicating a value of the magnetic field in the first dimension (X [0048]) at the first sensor position (Fig 1), a second signal (S21) indicating a value of the magnetic field in the first dimension (X [0049]) at the second sensor position (Fig 1), a third signal indicating (S12) a value of the magnetic field in the second dimension (Y [0048]) at the first sensor position (Fig 1), and a fourth signal (S22) indicating a value of the magnetic field in the second dimension (Y, [0049]) at the second sensor
position (Fig 1), and wherein the using of the microprocessor uses the microprocessor to: calculate the first differential field in the first dimension (Sa) by calculating a difference between
the first signal and the second signal (by 51, [0065] and Eq1), calculate the second differential field in the second dimension (Sb) by calculating a difference betweenthe third signal and the fourth signal (by 52 [0066] and Eq2), and calculate the field angle (by 53) by calculating an arctan of the first differential field and the second differential field (See [0067] and Eq3).
8.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anagawa et al  in view of Marauska et al (2020/0064157 previously cited).
Regarding claims 5 and 14, Anagawa  et al disclose a system as mentioned in  Claim claims 1 and 8 respectively and Anagawa et al  further teach  at the first location the first magnetic  sensor (S11) and the second magnetic sensor (S12) aligned in the first and second direction (10 in Fig 1) and at the second location, the third  magnetic field  sensor (S21)  and the fourth  magnetic sensor (S22) aligned in the  second axis parallel to the first axis  (20 in Fig 1) but does not teach the sensors are stacked.
Marauska et al   teach individual sensors (M1 (50) and M2 (50) are stacked as shown in figures 18-19.
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to have the magnetic field sensors in the device of  Anagawa et al  to be stacked up as taught by  Marakuse in order to decrease cost of manufacture as well as decrease the total size of the system.
9.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anagawa et al  in view of Endo et al  (Pat# 5,585,719 previously cited) .
Regarding claims 17 and 18, Anagawa  et al disclose a system as mentioned in  Claim  7  but does not explicitly teach wherein the magnetic field measured by the first and second sensors is in a range of about -10 A/m to about +10 A/m or a range of about -10 kA/m to about +10 kA/m.
Endo et al  teach the magnetic field measured by a magnetic field sensor is in a range from 1 to 104 A/m (Col 1 lines 14-20).er which is in the range about -10 A/m to about +10 A/m or a range of about -10 kA/m to about +10 kA/m 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Anagawa et al  to include the sensitivity ranges of Endo in order  to increase the accuracy of the sensor for the desired operating range.
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

	Mochizuki et al (PG-Pub# 2017/0030742) disclose CORRECTION APPARATUS AND METHOD FOR ANGLE SENSOR, AND ANGLE SENSOR.
	Saruki et al (Pat# 8,659,289) disclose rotating field sensor.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867